﻿The members of my delegation and I deem it a great privilege to have the opportunity of participating in the deliberations of the thirty-fourth session of the General Assembly of the United Nations. We bring to Members the warm greetings of the people of Bangladesh.
84.	We are indeed very happy to welcome Saint Lucia as a member of the family of the United Nations. We sincerely hope that the admission of Saint Lucia as a new Member will add to its strength and also to that of the United Nations.
85.	Mr. President, on behalf of the Bangladesh delegation and also on my own behalf I offer you our warmest congratulations on your election as the President of this session of the Assembly. Your election to your high office is indeed a tribute to your outstanding personal qualities and wide-ranging experience, as also to your great country, the United Republic of Tanzania, with which Bangladesh has close ties of friendship. We assure you of our fullest co-operation.
86.	I should also like to express our deep appreciation to the President of the last session of the Assembly, Mr. Indalecio Lievano of Colombia, for his valuable contributions. His wise guidance and leadership proved to be of immense benefit to the thirty-third session of the General Assembly.
87.	I should like to convey to the Secretary-General, Mr. Kurt Waldheim, our sincere appreciation for his total dedication to upholding the purposes and principles of the Charter of the United Nations and his exemplary perseverance in strengthening the United Nations and its organs as an instrument for reducing tension and promoting global peace and stability. We also commend him for his forthright and penetrating report on the world situation during the year under review
88.	With the rest of the world, Bangladesh mourns the death of President Houari Boumediene of Algeria and President Agostinho Neto of Angola. As leaders of their respective countries and as dauntless freedom fighters, they have both left a deep imprint on contemporary world history.
89.	I should also like to take this opportunity to express our sincere gratitude to our sister Members of the United Nations for electing Bangladesh to the Security Council. It has been and will continue to be the endeavour of Bangladesh to justify the confidence thus reposed in it by upholding the objectives and principles of the United Nations Charter and serving the cause of peace, freedom and justice.
90.	Total adherence to the principles and objectives of the United Nations Charter is to us more than a commitment. It is enshrined in our Constitution. Ever since the admission of Bangladesh as a Member of the United Nations, it has been our consistent effort in concert with the vast majority of the Member States to work for the greater interest of the world community. As a developing country, Bangladesh is fully conscious of the benefit it stands to derive from this world body and also its responsibility in safeguarding the interests of the world community, both political and economic. It is in this spirit that we have always urged that the decision-making process of the United Nations system should be more adequately democratized.
91.	From its very inception, Bangladesh has been committed to a non-aligned foreign policy based upon the principles of mutual respect for sovereignty and territorial integrity, the peaceful coexistence of all States, non-interference in the internal affairs of other States, non-use of force and the peaceful settlement of all disputes. As a new emerging nation in this multi-polar world, with its many divergences, we have found the non-aligned movement to be a useful means of steering clear of Power rivalry and the consequent conflicts and controversies, thus ensuring both independence and balance in our foreign policy.
92.	Since I had the privilege of speaking before this Assembly last year, Bangladesh has been passing through a quiet and peaceful revolution under the leadership of President Ziaur Rahman. With the election of a Parliament, the nation's sovereign law-making body, on the basis of adult franchise, the country's transition to the democratic process was completed in February last. The restructuring of the administrative services in order to gear them to serve a welfare society, land reforms and decentralization of the Government and the planning machinery, and the mobilization of the people for direct participation in all development efforts are among other revolutionary changes now under way. Following the completion of a two-year approach plan, a five-year development plan within the framework of a 20-year perspective plan will be launched next July. The focus of the strategy of the plan is on the achievement of economic self-sufficiency and the raising of the quality of life of the people, with the top priority assigned to agricultural production and population control. The well-spring of motivation for the rapid political and economic changes in Bangladesh lies in the resolute and determined will of our people to overcome difficulties and move forward along the path of stability and progress.
93.	Bangladesh welcomes every effort aimed at advancing the process of detente, the limitation of armaments and the promotion of peaceful coexistence in every part of the world. In the context of these cardinal principles of our foreign policy, Bangladesh has made persistent endeavours in recent years to promote peace and stability in the South Asian region through the creation of a climate of mutual trust, understanding and co-operation, on the basis of respect for sovereign equality and non-interference in each other's internal affairs. Guided by these principles, my Government has endeavoured to promote and expand its friendly and co-operative relations with all peace-loving nations of the world. Tangible progress achieved in that direction can be briefly summarized as follows.
94.	An agreement was signed with India to resolve the 25-year-old problem of the sharing of the Ganges waters. Efforts are now under way to evolve a long-term arrangement in this regard to the mutual satisfaction of both countries. Following the agreement with Burma signed in July 1978, the repatriation of nearly 200,000 Burmese refugees is almost completed. Both these agreements are the demonstration of good-neighbourly relations among our countries and contributed to peace and stability in the region. In like manner, efforts were made to promote friendly relations with our other neighbours in the region, such as Nepal, Bhutan, Pakistan, Afghanistan and Sri Lanka; and relations with these countries are growing in strength. Fraternal relations and co-operation with Saudi Arabia, Iran, Iraq, Kuwait, the United Arab Emirates, Turkey and other Islamic States in economic, cultural and other areas were further widened and deepened. As a bridge between South and South-East Asia, Bangladesh has made every effort to strengthen its traditional ties of friendship and co-operation with the countries of South and South-East Asia and the Pacific region. Bangladesh also sought both to expand and to diversify its foreign relations by developing mutually beneficial relationships with other countries of Asia and other continents.
95.	The creation of the United Nations in 1945 symbolized the hopes and aspirations of a war-ravaged world for lasting global peace and stability. In the years immediately following the Second World War, the prevailing mood was one of clear optimism and of determination to achieve the twin goals of global peace and progress. The motto was to "build peace in the minds of the people and banish poverty, disease and illiteracy'. The striking recovery of war-torn Europe and Japan, the resurgence of the nations of the third world and their emergence as independent, sovereign States, advances in science and technology and rapid developments in the means of communication were epoch-making changes on the world scene. As a result, bipolarity was largely replaced by multi-polarity in international relations. The nations of the world became more interdependent than ever before; the specific goals of the majority of our nations were also more well defined.
96.	There was, however, a gradual swing in the mood of the nations of the world, throwing up many challenges to the dream of the founding fathers of this world body. Formidable among them are the ideological polarization, the intensification of power rivalry, the escalation of the arms race, the persistence of colonial subjugation and racial discrimination, the widening areas of tension and conflict and, overshadowing all these, the widening gap between the rich and the poor nations.
97.	The world of today is evidently in great disarray and is faced with many distressing paradoxes. Armed with its military might, an otherwise small country such as Israel can, with impunity, continue its illegal occupation of the Arab territories and indulge in acts of naked aggression, violence and terrorism in total defiance of international law and the will of the international community. In like manner, racist minorities can continue to flout world opinion and trample upon all canons of justice, morality, freedom and human dignity to prolong their repressive rule over the majority of the population through the brutal use of force, as in Namibia, Zimbabwe and South Africa. The international community is also a helpless spectator at the frightening escalation of the arms race, although the arsenal which has already been built up by the great Powers is enough to destroy our planet many times over. Tragically enough, this arms race is spreading to engulf other areas of the world, thereby threatening the sovereignty, security and territorial integrity of nations which are either in-adequately armed or totally unarmed. The rule of law is yielding increasingly to international anarchy.
98.	The economic scene is equally alarming. Two thirds of the world's population, impoverished by two centuries of colonial exploitation, are in a grim struggle to meet their basic human needs. Ironically enough, the remaining one third, representing the rich industrial nations, are also fighting a hopeless economic battle. In their attempt to preserve an inequitable economic order and protect a life-style based on high consumption, they find themselves in the preposterous situation, on the one hand, of inflation and recession and, on the other, of mounting expenditures for armaments, the rapid depletion of non-renewable resources, the pollution of the environment and growing ecological hazards. While the economic disparity between the two parts of the world continues to widen, both are in a desperate economic situation with inevitable repercussions for the peace and security of the world.
99.	It will appear from this brief analysis that the  world is being inexorably driven politically, economically, militarily and morally to a point of catastrophic explosion, which, unless arrested in time, may turn into an all-consuming holocaust. The crisis facing the contemporary world is thus essentially a product of a material and utilitarian system without a moral basis. The ills that plague our world stem not from lack of resources but from lack of a political will to reorder our political and economic system on the foundation of the universal human and moral values.
100.	We are clearly standing on the brink of a precipice. We see, however, the stirrings of the world conscience. There is an emerging awareness that the crisis is grave and we must move in concert to overcome it. This is a concern that is shared by the overwhelming majority of nations, cutting across the boundaries of race, religion, geography, politics, economics and ideology and including many nations from the East as well as the West, from the North as well as the South. This new emerging profile of the international community and the trend of its thinking favour the strengthening of the United Nations system for the establishment of the rule of law in international relations and for securing global peace, stability and progress.
101.	In our view, many of the challenges and problems posing a threat to peace and security can be resolved through our united action and through the implementation of the United Nations resolutions and decisions.
102.	For ages, Moslems, Christians and Jews have lived together in the Middle East. All canons of justice and morality demand the restoration to the Palestinians of their inalienable national rights, including their right to a State of their own. As required by the United Nations resolutions, which Bangladesh has consistently supported, lasting peace can be secured in the Middle East only by the complete withdrawal of Israel from all illegally occupied Arab territories, including Jerusalem, and the restoration of the legitimate rights of the Palestinians and the recognition of the PLO as the sole representative of the Palestinian people.
103.	In like manner, there can be peace in southern Africa only through the transfer of power to the genuine representatives of the people of Zimbabwe and Namibia and the ending of racial discrimination and apartheid in South Africa, We commend the Lusaka initiative and the British efforts and wish for a speedy resolution of the Zimbabwe problem through the transfer of power to the true representatives of the people. We, however, strongly condemn the attempt of the racist minority regime of South Africa to impose a puppet regime in Namibia in contravention of United Nations resolutions, in particular, Security Council resolutions 345 (1976) and 435 (1978). The Bangladesh delegation also denounces the detention and arrest of SWAPO leaders and appeals to all Member States to refrain from recognizing the illegally constituted, so-called "national assembly" in Namibia or assisting it in any way.
104.	Bangladesh welcomes all efforts towards disarmament, including the recently signed strategic arms limitation treaty. We, however, believe that the Final Document of the Tenth Special Session of the General Assembly, which was devoted to disarmament, provides a good basis for ending the escalation of the arms race. The Final Document of the tenth special session assigns highest priority to nuclear disarmament, together with measures for the reduction of armed forces and conventional armaments. That document, along with the programme adopted at the recent meeting of the Disarmament Commission, is a positive step forward and will, we hope, create the necessary atmosphere to induce the superpowers to negotiate with the non-aligned countries for achieving general and complete disarmament.
105.	As enjoined by its Constitution, Bangladesh is wedded to general and complete disarmament. It has also consistently advocated the establishment of nuclear-weapon-free zones as an effective measure of disarmament as well as of non-proliferation. As a token of its commitment to such steps, it has recently signed the Treaty - on the Non-Proliferation of Nuclear Weapons.
106.	Bangladesh believes that peace and security would be promoted by the creation of zones of peace in areas like the Indian Ocean, South and South-East Asia, the Mediterranean and so on. It may be noted that Bangladesh participated actively in the recently concluded Meeting of the Littoral and Hinterland States of the Indian Ocean, held in New York in July last. We hope that the recommendations of the meeting regarding the expansion of the Ad Hoc Committee on the Indian Ocean to include the super-Powers and the major maritime users will facilitate the necessary preparatory work for reaching an international agreement for the maintenance of the Indian Ocean as a zone of peace.
107.	It is the sincere wish of Bangladesh that both communities in Cyprus should live in peace and harmony. We warmly welcome the 10-point agreement reached in May 1979  between the leaders of the two communities in Cyprus under the auspices of the Secretary-General, Mr. Kurt Waldheim., We would appeal to all, both inside and outside Cyprus, to encourage the leaders of the two communities to hold meaningful and constructive discussions leading to a mutually acceptable agreement so that both communities can live with freedom and dignity in a federated Cyprus.
108.	We view with concern the unfortunate developments in the South-East Asian region. We sincerely believe that peace can be restored in the region by strict adherence to the principles of respect for the sovereignty and territorial integrity of all States and non-interference in one another's internal affairs. We hope that all foreign troops will be withdrawn from Kampuchea and that conditions will be created to end the conflict there and to enable the people freely to choose a Government without external interference or military presence,
109.	As a developing country with a long seaboard, Bangladesh is closely following the prolonged negotiations going on in the Third United Nations Conference on the Law of the Sea. We are, however, strongly of the view that the interests of the developing countries should be adequately appreciated and safeguarded. Bangladesh lays special emphasis on the unique problems created by geological and geomorphological factors in some countries and the application of the principle of equity in the solution of such problems.
110.	As I earlier observed, the widening disparity between the rich and the poor nations of the world has assumed such an alarming magnitude that economic polarization stands out as the most serious threat to peace and security in the contemporary world. The expectation raised during the initial years of the era following the Second World War that through international co-operation the newly emerging countries could reap the fruits of advances in science and technology, telescope time and attain within decades the level of growth the industrial countries had taken centuries to achieve did not turn out to be true. The level and quality of international co-operation did not match the needs of the developing countries, which also discovered that they did not have free access to the world stock of science and technology or to the world's markets, trade and resources. The development efforts during the last three decades indicate certain constraints embedded in global factors. It has now become more abundantly clear than ever before that the problems of poverty,- disease and hunger in the developing countries cannot be effectively resolved as long as those countries remain shackled to an economic order built during the colonial times and designed essentially to subserve the colonial pattern of production and trade. The existing economic system is clearly both unjust and outdated. The inequitable character of this system and the grotesque distortions it produces in the growth pattern are evident from the following illustrative facts.
111.	First, the developing countries, particularly the least developed among them, while commanding only one third of the world's resources, have to bear the entire burden of the world's poor numbering over 800 million, over 600 million of whom live in the least developed countries.
112.	Secondly, for 1 billion of the world's population, the per capita income remains as low as $150—and is much less in real terms—as compared to the per capita income of over $6,000 for the population of the industrialized countries.
113.	Thirdly, the population of the developing countries is over 2 billion but their share of the production of manufactured goods has now declined to 7 per cent.
114.	Fourthly, the share of the developing nations in merchandise exports has fallen from 24 per cent of the world total in 1960 to 21 per cent in 1976.
115.	Fifthly, the indebtedness of the poorest nations has increased from $29.6 billion in 1970 to $44.6 billion in 1977 and is projected to increase to $64.5 billion by 1985.
116.	Sixthly, in 1970 the debt service of the poorest nations accounted for 14.9percent of their exports. It is estimated that this will rise to 17.4 per cent in 1980.
117.	Seventhly, measured in real per capita terms, the least developed countries as a group actually recorded a decline between 1970 and 1977 in such key areas as gross domestic production, agricultural production, manufacturing output and import volume.
118.	Eighthly, even if the objectives of the projected growth rate in the developing world, as indicated in the last World Bank report," were to be achieved, some 600 million people would still remain trapped in absolute poverty by the end of the century.
119.	Ninthly, in relation to combined gross national product, official development assistance has declined from 0.52 per cent in 1960 to 0.31 per cent in 1977. Ironically enough, there is a net outflow of resources from the poor to the rich countries.
120.	Tenthly, prisoners of this anachronistic economic system, the industrialized rich countries are being increasingly driven away from the free-market economy to protectionism, through tariff and non-tariff barriers, in their agonizing struggle against inflation, recession and unemployment and against the paradox of unwelcome deficit for some and surplus for others, with its deleterious effect on the over-all economic situation.
121.	Eleventhly, the crisis, grave as it is, is further aggravated by two other crucial problems, namely, energy and food. Though the increased income resulting from the recent rises in oil prices represents no more than an insignificant fraction of the income of the industrialized countries, a disproportionately high burden has been placed on the developing countries, which have been doubly hard hit, having to pay higher prices not only for oil but also for imports from the industrial countries.
122.	Food-deficit countries like Bangladesh are faced with the additional dilemma that, though they have the potential for doubling or even trebling their food production through the increased application of the new technology requiring such inputs as fertilizer, irrigation, pesticides and the like, investment in such inputs is growing at a slow pace because of the resource constraint. Owing to the vagaries of nature, they are often faced with food crises and with the unhappy compulsion of diverting part of their scarce resources to meet the food deficit, thus further slowing down the rate of agricultural development. A world food security system is thus an imperative need.
123.	The existing economic order is clearly unsuited to contemporary world needs and is ineffective in remedying the malaise of the chronic economic disequilibrium which is detrimental to the interests of both the poor and the rich countries. The restructuring of the existing economic system is, therefore, an imperative in the global interest. It cannot be overstressed that the New International Economic Order aims at raising the quality of life of the peoples all over the world. To say this, however, is not the same as equating the quality of life with a life-style based on wasteful consumption, the predatory depletion of non-renewable resources, the pollution of the human environment and the creation of an ecological imbalance. The restructuring of the existing economic system is, however, imperative, since the search for peace and political stability is bound up intimately with the settlement of the crucial economic issues of our time.
124.	The contemporary world economic scene has, however, important implications for the concept of re-structuring the world economic order and the implementation of a new order. The structural changes envisaged in the New International Economic Order will be governed very substantially by the prevailing world political climate. For example, the objectives of the New International Economic Order are likely to become largely vitiated by the continuing escalation of the arms race and its continuing influence on the developing countries. The international economic and political structures are thus interlocked and both profoundly influenced by the values and beliefs of the nations of the world. It is against this backdrop of harsh realities and on the eve of the launching of the third United Nations development decade that my delegation would like to suggest the following programme of action.
125.	First, the nations of the world, particularly the great industrial Powers, should undertake a firm political and moral commitment to re-anchor international relations to those human and moral values which inspired and sustained man's undying quest for peace, freedom and progress and to the principles of equality, justice and human dignity which are enshrined in the United Nations Charter.
126.	Secondly, the international community should recognize that in the preservation of human rights the most sacred and pressing are the right to life, food, shelter, clothing, health, education and employment and that it is the collective obligation of the international community to ensure the immediate expansion of resources and other support for meeting these basic human needs.
127.	Thirdly, there should be a transfer of adequate resources to the developing countries with special attention to the needs of the least developed ones for harnessing their vast human resource for productive employment through support for the creation of jobs, including support for small-scale labour-intensive rural public works projects.
128.	Fourthly, there should be a massive supply of inputs for agricultural and rural development, such as fertilizers, pumps and so forth, in order to increase agricultural production.
129.	Fifthly, a food security system should be developed with an adequate food reserve built up through contributions from food-surplus countries to help alleviate food crises in food-deficit countries, and special assistance should be given to food-deficit countries to sustain their development efforts.
130.	Sixthly, the socio-economic structures should be transformed through decentralization down to the grass-roots level to ensure the widest possible participation of the people in development with emphasis on rural and agrarian development.
131.	Seventhly, there should be increasing assistance for projects and programmes which can be executed quickly and progress towards the goal of economic self-sufficiency should be accelerated.
132.	Eighthly, the planned strategy should be geared to the productive utilization of women in economic and social development.
133.	Ninthly, international policies should be redefined to ensure the transfer of resources in real terms to the developing countries, with the focus placed on the special needs of the least developed ones.
134.	Tenthly, there should be increasing economic co-operation among the developing countries with special stress on the investment of the surplus income of the oil-rich countries in joint ventures in the developing countries.
135.	Eleventhly, tariff and non-tariff barriers by the industrial countries should be removed and the general system of preferences should be extended beyond 1981 on a non-reciprocal and non-discriminatory basis to facilitate greater access by developing countries to the world market and world trade.
136.	Twelfthly, resources now wasted on unproductive armaments should be diverted to the economic and social development of the third-world countries.
137.	Thirteenthly, the resources and capabilities of science and technology should be increasingly applied to productive development efforts in the third-world countries, including pre-disaster planning and the prevention and mitigation of suffering in disaster-prone regions of the world.
138.	Fourteenthly, there should be a united determination by the international community to deal with the crucial energy situation with a view to developing economically viable alternative energy sources, evolving an energy-efficient technology and making energy available to the developing countries at concessional prices so as not to impair or retard the pace of their development.
139.	Lastly, the full, equitable and effective participation of the developing countries in the formulation and implementation of decisions in all fields of international co-operation should be ensured.
140.	I should like to stress once again that adequate provision for meeting basic human needs through the improvement of nutrition, health, housing, education and employment in each of the least developed countries is of paramount importance to the success of any future development plan. Additional resources made available for this purpose would also accelerate economic progress by generating additional employment and income for the rural and urban poor, thus bringing tangible benefits to the poor and subsistence sectors of the population even before the desired structural changes can take place.
141.	I should like to conclude on the hopeful note that the nations of the world will unite in their effort to overcome the present political, economic and moral crisis and build a better future for our world. Let us resolve to build on mutual trust and understanding. The available resources and technology are enough to build a world of prosperity for all of us. What is needed is the will of the nations, developed and developing, to cooperate and move in a united endeavour towards this goal, inspired by our shared human heritage.
